EXHIBIT 10(ba)





FIRST AMENDMENT TO THE

NATIONAL WESTERN LIFE INSURANCE COMPANY

NON-QUALIFIED DEFINED BENEFIT PLAN

FOR ROBERT L. MOODY





          This First Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan for Robert L. Moody (the "Plan") is hereby
adopted by National Western Life Insurance Company (the "Company").





WITNESSETH



          WHEREAS, the Plan was originally established effective July 1, 2005;



          WHEREAS, Section 6.3 of the Plan permits the Company to amend the Plan
at any time; and



          WHEREAS, the Company desires to amend the Plan to change the annuity
form of benefit payment under Section 5.1 of the Plan.



          NOW, THEREFORE, the Plan is hereby amended as follows effective as of
the date of adoption of this First Amendment to the Plan:



1.        Section 5.1 of the Plan is hereby amended by restating the first two
sentences of such Section, such sentences to read in their entirety as follows:





The Participant shall receive his vested Accrued Benefit payable in the form of
a 21-year guaranteed single life annuity payable in monthly installments.
Payments under such annuity shall be guaranteed for 21 years after the
Participant's Normal Retirement Date and shall continue for the life of the
Participant if the Participant lives beyond such guarantee period.



2.        Article V of the Plan is hereby amended by adding the following new
Section 5.2 at the end thereof, such Section to read in its entirety as follows:





5.2     Payment to Beneficiary







        The Participant may designate one or more beneficiaries to receive any
benefits payable under the Plan after the death of the Participant. To be
effective, any such beneficiary designation must be on a form acceptable to the
Employer and must be filed with the Employer prior to the death of the
Participant. The Participant may revoke or change a prior beneficiary
designation at any time prior to his death by filing a new beneficiary
designation with the Employer on a form acceptable to the Employer. If the
Participant does not make an effective beneficiary designation prior to death or
if no designated beneficiary survives the Participant, any benefits payable
hereunder after the death of the Participant shall be paid to the Participant's
estate. References hereunder to a benefit payable to or with respect to the
Participant include any benefit payable to the Participant's designated
beneficiary or estate.





          IN WITNESS WHEREOF, the Company has adopted and executed this First
Amendment to the Plan this 19th day of August, 2005.













National Western Life Insurance Company











/S/ James P. Payne











By:

James P. Payne













Its::

Senior Vice President - Secretary













